

	

		III

		109th CONGRESS

		1st Session

		S. RES. 163

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 8, 2005

			Mr. Domenici (for

			 himself, Mr. Salazar,

			 Mr. Martinez, and

			 Mr. Bingaman) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Designating June 5 through June 11, 2005,

		  as “National Hispanic Media Week”, in honor of the Hispanic Media of

		  America.

	

	

		Whereas

			 for almost 470 years the United States has benefitted from the work of Hispanic

			 writers and publishers;

		Whereas

			 over 600 Hispanic publications circulate over 20,000,000 copies every week in

			 the United States;

		Whereas

			 1 in 8 Americans is served by a Hispanic publication;

		Whereas

			 the Hispanic press informs many Americans about great political, economic, and

			 social issues of our day;

		Whereas

			 the Hispanic press in the United States focuses in particular on informing and

			 promoting the well being of our country's Hispanic community; and

		Whereas

			 commemorating the achievements of the Hispanic press acknowledges the important

			 role the Hispanic press has played in United States history: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)designates June 5 through June 11, 2005, as

			 “National Hispanic Media Week”, in honor of the Hispanic Media of America;

			 and

			(2)encourages the people of the United States

			 to observe the week with appropriate programs and activities.

			

